Filed 11/17/22 P. v. DeLeon CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E079322

 v.                                                                      (Super.Ct.No. SWF008523)

 URY M. DELEON,                                                          OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed as modified.

         Richard Schwartzberg, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                      INTRODUCTION

       A jury found defendant and appellant Ury M. DeLeon guilty of four counts of

attempted premeditated murder (Penal Code,1 §§ 664, 187, subd. (a), counts 1-4) and one

count of shooting into an inhabited vehicle (§ 246, count 5). The jury also found true as

to all counts that the crimes were committed to benefit a criminal street gang. (§ 186.22,

subd. (b).) As to the attempted murder counts, it also found true the allegation that a

principal personally and intentionally discharged a firearm. (§ 12022.53, subds. (c) &

(e).) As to count 5, it found true the allegation that defendant personally used a firearm.

(§§ 667, 1192.7, subd. (c)(8).)

       On June 20, 2005, a court sentenced defendant to consecutive terms of 15 years to

life on each of the first two counts and concurrent terms on the remaining two counts, and

two consecutive determinate terms of 20 years each for the use of a firearm, for a total

determinate term of 40 years, with a consecutive indeterminate term of 30 years to life.

The sentence on count 5 was stayed pursuant to section 654. (People v. Lugo (July 13,

2006, E038380) [nonpub. opn.].)

       On February 1, 2022, defendant filed an in propria persona petition to vacate the

attempted murder convictions, pursuant to former section 1170.95.2 The court found him

ineligible for relief and denied the petition.


       1 All further statutory references will be to the Penal Code unless otherwise
indicated.

       2  This provision was renumbered without substantive change to section 1172.6,
effective June 30, 2022. (See People v. Strong (2022) 13 Cal.5th 698, 708, fn. 2.) For
                                                                 [footnote continued on next page]

                                                 2
       Defendant filed a timely notice of appeal. We direct the court to amend the

sentencing minute order and abstract of judgment to reflect the correct sentence. In all

other respects, we affirm the judgment.

                            PROCEDURAL BACKGROUND

       In 2004, defendant and his codefendant were charged by information with four

counts of attempted premeditated murder (§§ 664, 187, subd. (a), counts 1-4) and one

count of shooting into an inhabited vehicle (§ 246, count 5). It was alleged as to all

counts that the crimes were committed to benefit a criminal street gang. (§ 186.22,

subd. (b)). As to the attempted murder counts, it was alleged that a principal personally

and intentionally discharged a firearm. (§ 12022.53, subds. (c) & (e).) As to count 5, it

was alleged that defendant personally used a firearm. (§§ 667, 1192.7, subd. (c)(8).)

       A jury convicted defendant of all counts and found true the enhancement

allegations. On June 20, 2005, a court sentenced him to 15 years to life on count 1 and

20 years on the attendant firearm enhancement, and a consecutive 15 years to life on

count 2 and 20 years on the attendant firearm enhancement, for a total determinate term

of 40 years, plus an indeterminate term of 30 years to life. The court imposed the

sentences on counts 3 and 4 and their enhancements concurrently and stayed the sentence

and enhancements on count 5.




the sake of clarity and consistency, we will refer to the provision as former section
1170.95.

                                             3
       In 2006, we affirmed defendant’s judgment on appeal and ordered the abstract to

be amended to delete the reference to “30 years to life” and instead reflect two

indeterminate terms of life with minimum parole requirements of 15 years. (People v.

Lugo, supra, E038380.)

       On February 1, 2022, defendant filed an in propria persona petition to vacate the

attempted murder convictions pursuant to former section 1170.95.

       On June 3, 2022, the People moved to deny the petition, asserting that the jury was

instructed on direct aiding and abetting, but not on natural or probable consequences or

felony murder. The court found defendant ineligible for relief and denied the petition.

       Defendant filed a timely notice of appeal of the denial of his petition.

                                       DISCUSSION

       After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders), setting forth

a statement of the case, and identifying the following potential arguable issue: whether

the trial court erred in finding, based upon counsel’s offers, that defendant was ineligible

for resentencing under former section 1170.95.

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done. Thus, no claim of error has been raised.

       Our high court is currently considering whether an appellate court must conduct an

independent review of the record when counsel files a Wende brief after the trial court

denies a petition for resentencing under former section 1170.95. (People v.

                                              4
Delgadillo (Nov. 18, 2020, B304441) [nonpub. opn.], review granted Feb. 17, 2021,

S266305.) Recent Court of Appeal cases have consistently held that we are not required

to conduct such a review and may dismiss an appeal as abandoned if the petitioner does

not file a supplemental brief. (People v. Cole (2020) 52 Cal.App.5th 1023, 1031-1032,

1039-1040, review granted Oct. 14, 2020, S264278; People v. Figueras (2021) 61

Cal.App.5th 108, review granted May 12, 2021, S267870; People v. Scott (2020) 58

Cal.App.5th 1127, 1131, review granted Mar. 17, 2021, S266853.) Furthermore, we

understand that the appellate review procedures under Wende, supra, 25 Cal.3d 436 and

Anders, supra, 386 U.S. 738, in which we review the record ourselves to determine

whether there are any arguable issues, generally apply “only to a defendant's first appeal

as of right.” (People v. Thurman (2007) 157 Cal.App.4th 36, 45.) However, we also

recognize that we still retain discretion to conduct a Wende/Anders review. (See

generally Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7 [“The court may,

of course, find it appropriate to retain the appeal.”].)

       In this case, we were inclined to order the matter dismissed since defendant did

not file a supplemental brief. However, we have observed apparent clerical errors in the

sentencing minute order and abstract of judgment. Thus, we exercise our discretion to

conduct an independent review of the record and will order the errors corrected.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

       Although not raised by the parties, we note a few apparent clerical errors. The

court originally sentenced defendant to consecutive terms of 15 years to life on each of

                                               5
the first two counts and concurrent terms on the remaining two counts, and two

consecutive determinate terms of 20 years each for the use of a firearm, for a total

determinate term of 40 years, with a consecutive indeterminate term of 30 years to life.

As previously indicated, we corrected the sentence to reflect two indeterminate terms of

life with minimum parole requirements of 15 years rather than 30 years to life, in addition

to the 40-year determinate sentence. However, the sentencing minute order reflects that

he was sentenced to “a total Indeterminate sentence of 40 years plus 30 years to life.”3

(Italics added.) The abstract of judgment repeats this sentence. These appear to be

clerical errors since a sentence of 40 years is a determinate term, not an indeterminate

term. Generally, a clerical error is one inadvertently made. (People v. Schultz (1965)

238 Cal.App.2d 804, 808.) “[I]f the minutes or abstract of judgment fails to reflect the

judgment pronounced by the court, the error is clerical and the record can be corrected at

any time to make it reflect the true facts.” (People v. Little (1993) 19 Cal.App.4th 449,

452; see People v. Mitchell (2001) 26 Cal.4th 181, 185.) We therefore order the superior

court clerk to correct the sentencing minute order and abstract of judgment to reflect

defendant’s true sentence. The amended minute order and abstract of judgment should

include the amendment from the prior appeal, in which we ordered the superior court

clerk to amend the abstract to delete the reference to “30 years to life” and instead reflect

indeterminate terms of life with minimum parole requirements of 15 years for each



       3 We note the record on appeal contains an affidavit from a court reporter, filed
on July 26, 2022, stating that the notes from the June 20, 2005 sentencing hearing were
over 10 years old and are no longer available.
                                              6
offense. (People v. Lugo, supra, E038380.) Thus, the sentencing minute order and

abstract of judgment should now reflect defendant’s total sentence of a determinate term

of 40 years plus two consecutive indeterminate terms of life with minimum parole

requirements of 15 years.

                                       DISPOSITION

       The clerk of the superior court is directed to amend the sentencing minute order

and abstract of judgment to reflect that defendant was sentenced to a determinate term of

40 years plus two consecutive indeterminate terms of life with minimum parole

requirements of 15 years. The clerk is further directed to forward certified copies of the

minute order and abstract of judgment to the Department of Corrections and

Rehabilitation. In all other respects, the order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                FIELDS
                                                                                             J.


We concur:


SLOUGH
                Acting P. J.


MENETREZ
                            J.




                                              7